Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1, 2 and 6-11 are objected to because of the following informalities:

Claim 1, line 3, the examiner suggests rewriting “ the linear polarization of the electric field” to --a linear polarization of an electric field-- to avoid an antecedent issue. 

Claim 1, line 5, the examiner suggests removing the recitation of “the” before “vertical and horizontal” to avoid an antecedent issue.

Claim 1, line 8, the examiner suggests inserting “four lateral walls formed by” after the recitation of “waveguide having” to provide a proper nexus to the later recited “the four lateral walls” (e.g. see line 13).
Claim 1, line 10, the examiner suggests rewriting “an incident” to --the incident-- to avoid an antecedent issue.  

Claim 1, line 15, the examiner suggests inserting --transverse-- before the recitation of “electromagnetic wave” to provide consistency in the claim language.

Claim 1, lines 17 and 23, the examiner suggests inserting --four-- before the recitation of “lateral walls” for consistency in the claim language. 

an end-- to avoid an antecedent issue. 

Claim 1, line 20, the examiner suggests inserting --at least one-- before the recitation of “polarizing cell” to provide consistency in the claim language. 

Claim 1, line 23, the examiner suggests remove the recitation of “the” before the recitation of “longitudinally open slots” to avoid an antecedent issue. 

Claim 2, lines 2-3, the examiner suggests rewriting “a polarizing cell” to --the at least one polarizing cell-- to avoid an antecedent issue. 

Claims 6-11, lines 2-3 of each claim: the examiner suggest rewriting “each polarizing cell includes rods made of electrically conductive material, for interconnecting the lateral walls” to --each of the polarizing cell rods are made of the electrically conductive material, for interconnecting the four lateral walls-- to avoid antecedent issues and to provide a more proper description. 

 Appropriate correction is required.
Allowable Subject Matter
Claims 1-14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Molero et al. (NPL “Design of Full-Metal Polarizing Screen Based on Circuit Modeling”, Cited by Applicant). Molero et al. teaches in Figure 1b a polarizing screen comprising the following:
An arrangement of at least one polarizing cell made of an electrically conductive metal material, which based on the Abstract, each cell is frequency-and polarization-selective, for transforming the linear 
Based on Figure 1b, each polarizing cell includes a section of waveguide having two orthogonal, vertical and horizontal, pairs of lateral walls that are parallel to one another and run longitudinally in a direction of propagation of an incident transverse electromagnetic (TEM) wave; and
Based on related Figure 2, internal resonators of the polarization screen form an LC resonator circuit equivalent to an inductor and a capacitor connected in parallel.
However Molero et al. does not teach in regards to claim 1, wherein the polarizing screen being wherein the four lateral walls are each open over their entire length due to a median continuous slot, parallel to the direction of propagation of the incident electromagnetic wave, so as to form four angled electrically conductive plates, and each polarizing cell includes electrically conductive rods which interconnect the lateral walls and the four angled plates so that they are partially or completely rigidly connected and which form one or more successive elementary electrical discontinuities, which are arranged at the end of or inside the section of waveguide forming the polarizing cell and form one or more inductive or capacitive loads. There for the applicants claimed invention has been determined to be novel and non-obvious. By virtue of dependency from claim 1, claims 2-14 have also been determined to be novel and non-obvious. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nelson (USPAT 8,933,855 B2) teaches in Figure 1 a polarizer which comprising a plurality of sections/cells having conductive rods (102a-102c) to rotate the polarization of a wave. 
Saad (USPAT 4,672,334) teaches in Figure 5A a circular polarizer comprising steps rods (21 and 31).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843